Case 14-40746        Doc 42     Filed 12/04/18     Entered 12/04/18 12:11:40          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-40746
         Marvin L Grutzius
         Robin Grutzius
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/11/2014.

         2) The plan was confirmed on 01/16/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/10/2018.

         6) Number of months from filing to last payment: 45.

         7) Number of months case was pending: 49.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $31,270.00.

         10) Amount of unsecured claims discharged without payment: $28,322.41.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-40746       Doc 42        Filed 12/04/18    Entered 12/04/18 12:11:40                Desc         Page 2
                                                   of 4



 Receipts:

        Total paid by or on behalf of the debtor              $116,130.00
        Less amount refunded to debtor                             $20.68

 NET RECEIPTS:                                                                                 $116,109.32


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $0.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $5,617.14
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,617.14

 Attorney fees paid and disclosed by debtor:                 $4,000.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim       Principal       Int.
 Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
 ACS EDUCATION SERVICES           Unsecured           0.00           NA              NA            0.00        0.00
 ACS EDUCATION SERVICES           Unsecured           0.00           NA              NA            0.00        0.00
 BECKET & LEE LLP                 Unsecured      2,025.00       1,912.45        1,912.45      1,912.45         0.00
 BECKET & LEE LLP                 Unsecured         700.00        643.73          643.73        643.73         0.00
 CAVALRY SPV I LLC                Secured        2,000.00       2,000.00        2,000.00      2,000.00         0.00
 CAVALRY SPV I LLC                Unsecured      3,600.00       3,479.98        3,479.98      3,479.98         0.00
 CAVALRY SPV I LLC                Unsecured            NA       2,433.92        2,433.92      2,433.92         0.00
 CERASTES LLC                     Unsecured      4,300.00       4,217.17        4,217.17      4,217.17         0.00
 CITIZENS BANK NA                 Unsecured            NA         360.09          360.09          15.28        0.00
 CITIZENS BANK NA                 Secured       30,500.00     29,979.02        29,979.02     29,979.02    1,157.63
 DISCOVER BANK                    Unsecured      2,900.00       2,763.37        2,763.37      2,763.37         0.00
 ECAST SETTLEMENT CORPORATION     Unsecured      1,500.00       1,381.84        1,381.84      1,381.84         0.00
 FIRST NATIONAL BANK OF OMAHA     Unsecured      1,800.00       1,808.45        1,808.45      1,808.45         0.00
 FIRST NATIONAL BANK OF OMAHA     Unsecured      1,600.00       1,546.07        1,546.07      1,546.07         0.00
 FULLERS RESORT CAMPGROUND        Secured             0.00          0.00            0.00           0.00        0.00
 JP MORGAN CHASE BANK NA          Secured             0.00          0.00            0.00           0.00        0.00
 JP MORGAN CHASE BANK NA          Secured             0.00          0.00            0.00           0.00        0.00
 MITSUBISHI MOTORS CREDIT OF AM   Secured       11,719.25     11,719.25        11,719.25     11,719.25      323.60
 NATIONAL COLLEGIATE TRUST        Unsecured           0.00          0.00            0.00           0.00        0.00
 NORTH SHORE BANK                 Secured       14,554.05     14,554.05        14,554.05     14,554.05    1,023.66
 PORTFOLIO RECOVERY ASSOC         Unsecured      2,200.00       2,137.68        2,137.68      2,137.68         0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured      4,900.00       4,855.61        4,855.61      4,855.61         0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured      2,550.00       2,576.80        2,576.80      2,576.80         0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured      5,600.00       5,488.42        5,488.42      5,488.42         0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured      1,700.00       1,733.96        1,733.96      1,733.96         0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured      2,650.00       2,533.25        2,533.25      2,533.25         0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-40746      Doc 42   Filed 12/04/18    Entered 12/04/18 12:11:40               Desc        Page 3
                                             of 4



 Scheduled Creditors:
 Creditor                                 Claim         Claim         Claim        Principal       Int.
 Name                          Class    Scheduled      Asserted      Allowed         Paid          Paid
 PORTFOLIO RECOVERY ASSOC   Unsecured      4,250.00       4,141.10      4,141.10      4,141.10         0.00
 PORTFOLIO RECOVERY ASSOC   Unsecured      1,750.00       1,692.48      1,692.48      1,692.48         0.00
 PORTFOLIO RECOVERY ASSOC   Unsecured         500.00        487.11        487.11        487.11         0.00
 QUANTUM3 GROUP             Unsecured      3,250.00       3,174.02      3,174.02      3,174.02         0.00
 QUANTUM3 GROUP             Unsecured         750.00        712.28        712.28        712.28         0.00
 CARDMEMBER SERVICE         Unsecured      2,150.00            NA            NA            0.00        0.00
 CARDMEMBER SERVICE         Unsecured      1,300.00            NA            NA            0.00        0.00
 CHASE                      Unsecured      8,750.00            NA            NA            0.00        0.00
 ATHLETICO                  Unsecured         427.60           NA            NA            0.00        0.00
 BANK OF AMERICA            Unsecured      3,400.00            NA            NA            0.00        0.00
 BANK OF AMERICA            Unsecured      9,750.00            NA            NA            0.00        0.00
 SYNCHRONY BANK/DSGI        Unsecured      2,200.00            NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                         Claim           Principal                Interest
                                                       Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                 $0.00              $0.00                  $0.00
       Mortgage Arrearage                               $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                     $41,698.27         $41,698.27              $1,481.23
       All Other Secured                           $16,554.05         $16,554.05              $1,023.66
 TOTAL SECURED:                                    $58,252.32         $58,252.32              $2,504.89

 Priority Unsecured Payments:
        Domestic Support Arrearage                       $0.00                $0.00                $0.00
        Domestic Support Ongoing                         $0.00                $0.00                $0.00
        All Other Priority                               $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                         $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                       $50,079.78         $49,734.97                   $0.00


 Disbursements:

        Expenses of Administration                       $5,617.14
        Disbursements to Creditors                     $110,492.18

 TOTAL DISBURSEMENTS :                                                                 $116,109.32




UST Form 101-13-FR-S (9/1/2009)
Case 14-40746        Doc 42      Filed 12/04/18     Entered 12/04/18 12:11:40            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
